                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



 SALVATORE TERMINI,                         )
                      Plaintiff,            )
                                            )
 v.                                         )
                                                Case No.: 2:19-cv-02196-KHV
 GROUP 1 AUTOMOTIVE INC. and                )
 GPI KS-SH, INC.,                           )
                                            )
                      Defendants.           )


                            AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

that certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending

this action and any appeals. The parties jointly request entry of this proposed Protective

Order to limit the disclosure, dissemination, and use of certain identified categories of

confidential information.

       The parties assert, in support of their request, that protection of the identified

categories of confidential information is necessary because Plaintiff, Salvatore Termini

(“Plaintiff”), has alleged common law tort of workers’ compensation against Defendants

Group 1 Automotive and GPI KS-SH d/b/a Shawnee Mission Hyundai (“Defendants”).

Given the nature of Plaintiff’s claims, confidential personnel and employment records,

confidential business records, and/or other proprietary information are likely to be sought
by the parties. Disclosure of such information may violate the privacy of third parties and

employees who have not authorized public disclosure of such information, and/or may

include disclosure of confidential or proprietary information of the parties.

       For good cause shown under Fed. R. Civ. P. 26(c), the Court grants the parties’ joint

request and hereby enters the following Protective Order:

       1.        Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter collectively

“documents”) are subject to this Protective Order concerning Confidential Information as

set forth below. As there is a presumption in favor of open and public judicial proceedings

in the federal courts, this Protective Order will be strictly construed in favor of public

disclosure and open proceedings wherever possible.

       2.        Definition of Confidential Information. As used in this Protective Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of the disclosing party

or nonparties.

       For purposes of this Protective Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents: (1)

non-public confidential information relating to Defendants’ business, financials,

marketing, sales, policies and procedures; (2) personal, medical, and financial information


                                              2
regarding Plaintiff, Defendant, and/or third parties; (3) Defendants’ personnel records,

including the personnel file of Plaintiff and the personnel files of current and former

employees of Defendants who are not, and are not expected to be, parties to this action;

and (4) Defendants’ confidential, proprietary information and trade secrets. Information

or documents that are available to the public may not be designated as Confidential

Information.

       By listing these particular categories of information, no party waives its right to

object to the production of such information/documents or to designate other documents as

confidential. The parties have the right to designate as “Confidential” any documents they

believe, in good faith, include the information as described in the paragraph above.

       3.      Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information, and therefore subject to protection

under this Protective Order, by marking or placing the words “CONFIDENTIAL” and/or

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” (hereinafter “the marking”)

on the document and on all copies in a manner that will not interfere with the legibility of

the document. As used in this Protective Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this Protective

Order. Copies that are made of any designated documents must also bear the marking,

except that indices, electronic databases, or lists of documents that do not contain


                                              3
substantial portions or images of the text of marked documents and do not otherwise

disclose the substance of the Confidential Information are not required to be marked. By

marking a designated document as confidential, the designating attorney, or the party

appearing pro se, thereby certifies that the document contains Confidential Information as

defined in this Protective Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Protective Order, so long as

a claim of confidentiality is asserted within a reasonable time after discovery of the

inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt of

the deposition transcript. Such designation must be specific as to the portions of the

transcript and/or any exhibits to be protected. There shall be no need to re-designate

documents or exhibits which have been previously designated as Confidential Information.

       6.     Protection of Confidential Material.

              (a)      General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including

any appeals arising therefrom.

              (b)      Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:


                                              4
            (1)    Plaintiff and any current management employee of Defendants
                   who provides actual assistance in this litigation and only to the
                   extent necessary to allow him/her to provide such assistance,
                   counsel for the parties who are actively engaged in the conduct
                   of this litigation, and the partners, associates, secretaries, legal
                   assistants and employees or agents of such counsel, to the
                   extent reasonably necessary to render professional services to
                   the litigation;

            (2)    The court and court personnel, including any special master
                   appointed by the court, and members of the jury;

            (3)    Court reporters, recorders, and videographers engaged for
                   depositions;

            (4)    Any mediator appointed by the court or jointly selected by the
                   parties;

            (5)    Any expert witness, outside consultant, or investigator retained
                   specifically in connection with this litigation, but only after
                   such persons have completed the certification contained in
                   Attachment A, Acknowledgment and Agreement to be Bound;

            (6)    Any anticipated or actual fact witness and his or her counsel,
                   but only to the extent such confidential documents or
                   information will assist the witness in recalling, relating, or
                   explaining facts or in testifying, and only after such persons
                   have completed the certification contained in Attachment A,
                   Acknowledgment and Agreement to be Bound;

            (7)    The author or recipient of the document (not including a person
                   who received the document in the course of the litigation);

            (8)    Independent providers of document reproduction, electronic
                   discovery, or other litigation services retained or employed
                   specifically in connection with this litigation;

            (9)    Any deponent;

            (10)   Other persons only upon consent of the producing party and on
                   such conditions as the parties may agree.

            (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing


                                            5
Confidential Information pursuant to the terms of this Protective Order. Counsel for the

parties, or the party appearing pro se, must maintain the originals of any forms signed by

those persons acknowledging their obligations under this Protective Order.

       7.     Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Protective

Order with the court, that party must take appropriate action to insure that the document

receives proper protection from public disclosure including: (a) filing a redacted document

with the consent of the party who designated the document as confidential; (b) where

appropriate (e.g., in relation to discovery and evidentiary motions), submitting the

document solely for in camera review; or (c) seeking permission to file the document under

seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Protective Order will be construed as a prior directive to allow any

document to be filed under seal. The parties understand that the requested documents may

be filed under seal only with the permission of the court after proper motion. If the motion

is granted and the requesting party is permitted to file the requested documents under seal,

only counsel of record and unrepresented parties will have access to the sealed documents.

Attorneys appearing pro hac vice must obtain sealed documents from local counsel.

       8.     Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, the objecting party must meet and

confer in good faith to resolve the objection informally without judicial intervention. A

party that elects to challenge a confidentiality designation may file and serve a motion that


                                             6
identifies the challenged material and sets forth in detail the basis for the challenge. The

burden of proving the necessity of a confidentiality designation remains with the party

asserting confidentiality. Until the court rules on the challenge, all parties must continue

to treat the materials as Confidential Information under the terms of this Protective Order.

       9.     Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Protective Order will be construed to affect the use of any document,

material, or information at any trial or hearing. A party that intends to present or that

anticipates that another party may present Confidential Information at a hearing or trial

must bring that issue to the attention of the other parties so that the parties may discuss the

use of such documents or information at the hearing or trial. The parties agree to confer

and attempt to resolve any issues regarding the use of Confidential Information at a hearing

or trial prior to bringing any such issue to the attention of the Court. The court may

thereafter make such orders as are necessary to govern the use of such documents or

information at the hearing or trial.

       10.    Obligations on Conclusion of Litigation.

              (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Protective Order will remain in effect and continue to be binding after

conclusion of the litigation.

              (b)    Return of Confidential Documents. Within thirty (30) days after

this litigation concludes by settlement, final judgment, or final order, including all appeals,

all documents designated as containing Confidential Information, including copies as

defined above, must be returned to the party who previously produced the document, if


                                              7
requested, unless: (1) the document has been offered into evidence or filed without

restriction as to disclosure; (2) the parties agree to destruction of the document to the extent

practicable in lieu of return;1 or (3) as to documents bearing the notations, summations, or

other mental impressions of the receiving party, that party elects to destroy the documents

and certifies to the producing party that it has done so. Notwithstanding the above, counsel

may retain copies of Confidential Information solely for the purpose of defending ethical

complaints or malpractice claims.

               (c)     Retention of Work Product.                  Notwithstanding the above

requirements to return documents, counsel may retain attorney work product, including an

index which refers or relates to designated Confidential Information, so long as that work

product does not duplicate verbatim substantial portions of the text or images of designated

documents. This work product will continue to be confidential under this Protective Order.

An attorney may use his or her own work product in subsequent litigation provided that its

use does not disclose Confidential Information.

       11.     Order Subject to Modification.             This Protective Order is subject to

modification by the court on its own motion or on motion of any party or any other person

with standing concerning the subject matter. The Order must not, however, be modified




1
    The parties may choose to agree that the receiving party must destroy documents containing
    Confidential Information and certify the fact of destruction, and that the receiving party must
    not be required to locate, isolate and return e-mails (including attachments to e-mails) that may
    include Confidential Information, or Confidential Information contained in deposition
    transcripts or drafts or final expert reports.



                                                 8
until the parties have been given notice and an opportunity to be heard on the proposed

modification.

       12.      No Prior Judicial Determination. This Protective Order is entered based

on the representations and agreements of the parties and for the purpose of facilitating

discovery. Nothing in this Protective Order will be construed or presented as a judicial

determination that any document or material designated as Confidential Information by

counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until

such time as the court may rule on a specific document or issue.

       13.      Persons Bound by Protective Order. This Protective Order will take effect

when entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Protective Order by its terms.

       14.      Jurisdiction. The court’s jurisdiction to enforce the provisions of this

Protective Order will terminate on the final disposition of this case. But a party may file a

motion to seek leave to reopen the case to enforce the provisions of this Protective Order.

       15.      Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if requested by the third party.

       16.      Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating party,




                                              9
in writing, immediately and in no event more than three business days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

       The receiving party also must promptly inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by

the subpoena or order is the subject of this Protective Order. In addition, the receiving

party must deliver a copy of this Protective Order promptly to the party in the other action

that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the

existence of this Protective Order and to afford the designating party in this case an

opportunity to try to protect its Confidential Information in the court from which the

subpoena or order issued. The designating party bears the burden and the expense of

seeking protection in that court of its Confidential Information, and nothing in these

provisions should be construed as authorizing or encouraging a receiving party in this

action to disobey a lawful directive from another court. The obligations set forth in this

paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

       17.    Disclosure of Confidential Information Covered by Attorney- Client

Privilege or Work Product.           Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis of

attorney-client privilege or work-product protection, including, but not limited, to

information or documents that may be considered Confidential Information under this

Protective Order, will not be deemed to waive a party’s claim to its privileged or protected


                                             10
nature or to estop that party, or the privilege holder, from designating the information or

document as attorney-client privileged or subject to the work-product doctrine at a later

date. Any party receiving any such information or document must return it upon request

to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing

party within seven (7) days, regardless of whether the receiving party agrees with the claim

of privilege and/or work-product protection. Disclosure of the information or document

by the other party prior to such later designation will not be deemed a violation of the

provisions of this Protective Order. The provisions of this section constitute an order

pursuant to Rules 502(d) and (e) of the Federal Rules of Evidence.

       IT IS SO ORDERED.

       Dated June 18, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                            11
WE SO MOVE                       WE SO MOVE

and agree to abide by the        and agree to abide by the
terms of this Order                    terms of this Order


/s/ Lance Loewenstein            /s/ J. Randall Coffey
Signature                        Signature

Lance Lowenstein                 J. Randall Coffey
Printed Name                     Printed Name

Counsel for Plaintiff            /s/ Samantha J. Monsees

Dated: June 18, 2019             Samantha J. Monsees

                                 Counsel for Defendants
                                 GROUP 1 AUTOMOTIVE, INC.
                                 AND GPI KS-SH, INC.

                                 Dated: June 18, 2019




                            12
                                   ATTACHMENT A

                              ACKNOWLEDGMENT
                                    AND
                            AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated ____________________ in the case captioned, Termini v. Group 1 Automotive Inc.

and GPI KS-SH, INC., Case No.: 2:19-cv-02196-KHV-JPO, and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned

submits to the jurisdiction of the United States District Court for the District of Kansas in

matters relating to this Protective Order and understands that the terms of the Protective

Order obligate him/her to use materials designated as Confidential Information in

accordance with the order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm, or concern, except in

accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________
Job Title:                  ______________________________________
Employer:                   ______________________________________
Business Address:           __________________________
                            ___________________________
Date: _________________            ___________________________
                                            Signature




                                             13
